1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 DAVID LORENZO C’ DE BACA,

 8          Petitioner-Appellant,

 9 v.                                                                                    NO. 30,483

10 VICTORIA VASYLIVNA C’ DE BACA,

11          Respondent-Appellee.


12 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
13 John F. Davis, District Judge

14 David Lorenzo C’ de Baca
15 Corrales, NM

16 Pro se Appellant

17 Victoria Vasylivna C’ de Baca
18 Rio Rancho, NM

19 Pro se Appellee


20                                 MEMORANDUM OPINION

21 CASTILLO, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.



6                                          ___________________________________
7                                          CELIA FOY CASTILLO, Judge

8 WE CONCUR:




 9 __________________________________
10 MICHAEL E. VIGIL, Judge




11 __________________________________
12 LINDA M. VANZI, Judge




                                             2